                        AFFIDAVIT OF TERENCE COLIN DODD

I, Terence Colin Dodd, do hereby say under oath the following:

      1.     I am of legal age and competent to provide this affidavit. All the
information herein is based on my own personal knowledge.

        2.     I am a Caucasian male resident of Hillsborough, North Carolina. On the
evening of June 26, 2020, I read online about communications from the Alamance
Sheriff's department and City of Graham about the City permit requirement for any
protest and the City’s “State of Emergency” refusal to issue permits. I was quite angered
about this, because it is my right to peaceably assemble and be on public property to
exercise my First Amendment rights to protest.

        3.    I wanted to protest the presence of the Confederate monument in Graham
because it symbolizes white supremacy and the continuing suppression of the rights of
African Americans to be treated equally. So I drove to Graham the next morning, arriving
around 5:30am on Saturday, June 27. I parked in a municipal lot downtown. I had
prepared a poster sign that read “Black Lives Matter.” I peacefully and calmly approached
the monument at around 6:00am. My plan was to stay there with my sign for as long as I
could, and to use my mobile phone to videotape any encounter with law enforcement
officers.

       4.      I coordinated with no one. I am not a member of any group, or affiliated
with any civil rights organization, although I support many civil rights causes when I vote.

      5.      As I approached the monument, I became very nervous as I saw the
Alamance Sheriff Department cruiser parked on one side of the monument. I stopped
about 6 feet away from the cruiser, and a deputy in uniform promptly got out.

        6.     I was nervous and my voice was shaking with emotion as I asked the deputy
where I was allowed to be. I was completely by myself, so there was no danger to anyone
or to any property, including the monument. I thought if ever there was a good time to
let a citizen demonstrate freely, surely this was it, just one month after the killing of
George Floyd by police in Minneapolis.

       7.     I had already stepped back away from the deputy, but he immediately
ordered me to step back further. He then walked towards me, and he was not wearing any
covering over his mouth and nose, which clearly demonstrated that he had no intention
of protecting me or my health or my civil rights.

       8.     I asked him to explain the ordinance or other legal authority that permitted
him to prevent me from demonstrating at the Confederate monument on the courthouse
steps. He did not answer me, but instead called on his radio for backup. At this point I
noticed that the red light and the green light on his body camera on.
                                             1



      Case 1:20-cv-00613-CCE-LPA Document 2-4 Filed 07/02/20 Page 1 of 3
        9.     Within seconds, it seemed to me, a half dozen squad cars joined us as well
as a parade of Sheriff deputies. I estimate there were eight to ten. I felt overwhelmed and
fearful in their presence, despite the privilege my race affords me. I just kept saying to
them, “Tell me the law, tell me what law I'm breaking,” and asking if I was under arrest.

       10.    I asked who would arrest me if I refused to move. They told me Graham
Police Department (GPD). I told them to call GPD. At that point I reminded all of the
deputies that they needed to be wearing a mask, especially if they had any intention of
getting within 6 ft of me.

       11.     A GPD officer soon arrived on the scene and eventually told me that I
could peacefully walk on the sidewalk around the town square as much as I liked, but that
I had to be alone, because if anyone else joined me, I would be in violation of the
ordinance.

      12.   I insisted on being allowed to be there with my sign near the monument on
County property.

       13.    I was very afraid for my safety. I stood my ground for a few minutes until
they gave me a 2-minute warning, threating to arrest me if I did not leave. Intimidated
and angry, I retreated to the sidewalk across the street with about 30 seconds to spare.

       14.    I spent the next three hours walking around the courthouse square. I was
not harassed further. I left in my car shortly before 10:00 a.m.

        15.    I know I walked into the situation with a lot of privilege, but I did not feel at
all safe, not one bit, having been forced by those law enforcement officers off of public
property and restricted to the sidewalk around the square. The three hours I spent doing
that were some of the most stressful I've ever experienced.

        16.   I am participating in this lawsuit because I want Alamance County to open
up the courthouse grounds to peaceful demonstration. I want all law
enforcement—including GPD and Alamance County and State Police-- to respect my
right to demonstrate against symbols of government-endorsed white supremacy such as
the Confederate monument in front of the county courthouse in Graham. I intend to
return to Graham to protest in the near future. However, I do not feel safe protesting
there because of the way the Sheriff deputies and Graham police officers treated me on
June 27, and because of what I have seen in the news and online about their very different
and favorable treatment of neo-confederate demonstrators near the monument.




                                               2



      Case 1:20-cv-00613-CCE-LPA Document 2-4 Filed 07/02/20 Page 2 of 3
      I affirm, under the penalties for perjury, that the foregoing representations are true
and accurate.




                     Terence Colin Dodd          ​    ​T. Colin Dodd
                     Date:                           2 July 2020




                                             3



      Case 1:20-cv-00613-CCE-LPA Document 2-4 Filed 07/02/20 Page 3 of 3
